The certiorari contains the general grounds only. The record discloses that the evidence for the State, if credible, was sufficient to support the verdict. The judge did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
         DECIDED JUNE 20, 1944. REHEARING DENIED JULY 28, 1944.
                   STATEMENT OF FACTS BY MacINTYRE, J.
Ethel Wright was convicted of adultery and fornication. The answer of the trial judge stated that P. B. Green, a witness for the State, testified as follows: "I am a member of the police department of the City of Atlanta, assigned to work in the detective department. On February 23rd, in company with H. F. Brown, my partner, another city police officer, we went to No. 19 Little Street, S.E. We went into a room of this house and found Ethel Wright, this defendant, a white woman, on the bed, and also on the bed with her was a negro man by the name of Silas Welcher. Welcher's belt was undone. His trousers were open in front, and when we entered the room, he appeared to be in the act of pulling *Page 521 
up his trousers with one hand as he started to get off of the bed. He had an open knife in his other hand and [he] started towards my partner and myself in a threatening manner. After warning Welcher to drop the knife, and upon his failure to do so, Officer Brown, my partner, shot him as he continued to advance. Welcher died later in the hospital. The odor of corn whisky was strong in the room. The defendant, Ethel Wright, was apparently intoxicated, and when she saw that the negro had been shot, she raised up and protested to both of us that we could not do that to him. While she was intoxicated, she was not too drunk to know what was going on and what was happening. This negro Silas Welcher was a married man, and Ethel Wright was a married woman, at the time separated from her husband. 19 Little Street is located in Fulton County, Georgia." A fellow officer of Green's, who was also present on the occasion in question, corroborated Green's testimony. The defendant made the following statement: "Gentlemen of the jury. There is not anything I can say. I don't know no more what happened that Sunday afternoon than you do. I was absolutely passed out. I didn't even hear a shot fired. I know absolutely nothing about when I was fired or what for. When I got to the police station they said I was screaming and crying; I was told I was screaming, and I did not have a gun, and I did not kill anybody, and Sunday I did get up, went over in the alley, and I got me another drink. I came back home and slept for a little while. I don't know what time my little boy left to go up the street. I went to my mother's; she lived on Pulliam Street, and I went to see my sister; she said she couldn't do anything with me, but I finally staggered back home, after borrowing a quarter from my sister. I got me a half pint of liquor and went home and drank half of it, and so I went on home that afternoon, and I did not know anything until I woke up the next day and came to my senses. I was then in the matron's ward at [the] police station. That is absolutely all I know about it." (Brackets ours.)